UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10395 Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2014 to June 30, 2015 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust VII By (Signature and Title)/s/ Lisa Jones Lisa Jones, Chief Executive Officer & President DateAugust 20, 2015 Pioneer Emerging Markets Local Currency Debt Fund There is no proxy voting activity for the fund, as the fund did not hold any voting positions during the reporting period. Pioneer Global High Yield Fund BTA BANK JSC Ticker:BTASSecurity ID:05574Y100 Meeting Date: NOV 03, 2014Meeting Type: Special Record Date:OCT 20, 2014 #ProposalMgt RecVote CastSponsor A1Elect Chairman of MeetingForForManagement A2Elect Secretary of MeetingForForManagement A3Approve Meeting Holding RegulationsForForManagement A4Approve Form of Voting at MeetingForForManagement A5Approve Meeting AgendaForForManagement 1Amend Regulations on Remuneration ofForAgainstManagement Directors 2Approve Remuneration of DirectorForAgainstManagement 3Approve Changes in Composition of VoteForForManagement Counting Commission 4Ratify AuditorForAgainstManagement 5I Hereby Certify that I am not a LegalForForManagement Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker:BTASSecurity ID:05574Y100 Meeting Date: DEC 26, 2014Meeting Type: Special Record Date:NOV 26, 2014 #ProposalMgt RecVote CastSponsor A1Elect Chairman of MeetingForForManagement A2Elect Secretary of MeetingForForManagement A3Approve Meeting Holding RegulationsForForManagement A4Approve Form of Voting at MeetingForForManagement A5Approve Meeting AgendaForForManagement 2Approve Terms of Merger of BTA BankForForManagement and Kazkommertsbank 3Approve Delisting of GDRs fromForAgainstManagement Luxembourg Stock Exchange 4Authorize Share Repurchase ProgramForAgainstManagement 5I Hereby Certify that I am not a LegalForForManagement Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan FORD MOTOR COMPANY Ticker:FSecurity ID:345370860 Meeting Date: MAY 14, 2015Meeting Type: Annual Record Date:MAR 17, 2015 #ProposalMgt RecVote CastSponsor 1Elect Director Stephen G. ButlerForForManagement 2Elect Director Kimberly A. CasianoForForManagement 3Elect Director Anthony F. Earley, Jr.ForForManagement 4Elect Director Mark FieldsForForManagement 5Elect Director Edsel B. Ford IIForForManagement 6Elect Director William Clay Ford, Jr.ForForManagement 7Elect Director James P. HackettForForManagement 8Elect Director James H. Hance, Jr.ForForManagement 9Elect Director William W. Helman IvForForManagement 10Elect Director Jon M. Huntsman, Jr.ForForManagement 11Elect Director William E. KennardForForManagement 12Elect Director John C. LechleiterForForManagement 13Elect Director Ellen R. MarramForForManagement 14Elect Director Gerald L. ShaheenForForManagement 15Elect Director John L. ThorntonForForManagement 16Ratify PricewaterhouseCoopers LLPasForForManagement Auditors 17Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 18Approve Recapitalization Plan for allAgainstForShareholder Stock to Have One-vote per Share 19Amend Bylaws to Call Special MeetingsAgainstForShareholder FREEPORT-MCMORAN INC. Ticker:FCXSecurity ID:35671D857 Meeting Date: JUN 10, 2015Meeting Type: Annual Record Date:APR 16, 2015 #ProposalMgt RecVote CastSponsor 1.1Elect Director Richard C. AdkersonForForManagement 1.2Elect Director Robert J. Allison, Jr.ForForManagement 1.3Elect Director Alan R. Buckwalter, IIIForForManagement 1.4Elect Director Robert A. DayForForManagement 1.5Elect Director James C. FloresForForManagement 1.6Elect Director Gerald J. FordForForManagement 1.7Elect Director Thomas A. Fry, IIIForForManagement 1.8Elect Director H. Devon Graham, Jr.ForForManagement 1.9Elect Director Lydia H. KennardForForManagement 1.10Elect Director Charles C. KrulakForForManagement 1.11Elect Director Bobby Lee LackeyForForManagement 1.12Elect Director Jon C. MadonnaForForManagement 1.13Elect Director Dustan E. McCoyForForManagement 1.14Elect Director James R. MoffettForForManagement 1.15Elect Director Stephen H. SiegeleForForManagement 1.16Elect Director Frances Fragos TownsendForForManagement 2Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 3Ratify Ernst & Young LLP as AuditorsForForManagement 4Amend Omnibus Stock PlanForForManagement 5Adopt Proxy Access RightAgainstForShareholder HORIZON LINES, INC. Ticker:HRZLSecurity ID:44044K309 Meeting Date: FEB 25, 2015Meeting Type: Special Record Date:JAN 27, 2015 #ProposalMgt RecVote CastSponsor 1Approve Merger AgreementForForManagement 2Advisory Vote on Golden ParachutesForForManagement 3Adjourn MeetingForForManagement INVERSIONES ALSACIA S.A. Ticker:Security ID:05572UAA8 Meeting Date: OCT 10, 2014Meeting Type: Written Consent Record Date:SEP 05, 2014 #ProposalMgt RecVote CastSponsor 1To Accept The PlanNoneForManagement 2Opt Out ReleaseNoneForManagement LDK SOLAR CO., LTD. Ticker:LDKYQSecurity ID:50183L107 Meeting Date: JAN 22, 2015Meeting Type: Special Record Date:DEC 22, 2014 #ProposalMgt RecVote CastSponsor 1Increase Authorized Common StockForForManagement 2Approve the 2013 Annual ReportForForManagement 3ElectDirector Maurice Wai-fung NgaiForForManagement 4ElectDirector Ceng WangForForManagement 5ElectDirector Shi ChenForForManagement 6Ratify KPMG as AuditorsForForManagement Pioneer Global Multi Sector Income Fund There is no proxy voting activity for the fund, as the fund did not hold any voting positions during the reporting period. END NPX REPORT
